Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: 
In line 1, “claim 16” should probably be claim 18 in order to negate possible 35 USC 112 issues pertaining to “the attribute encoding matrices” recited in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “a degree of similarity” (line 3), “favorably” (lines 6 and 10), and “most similar” (line 13) that are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 

Additionally, Claim 2 recites the limitation “providing the dataset as input to a logistic regression model”. It is unclear in the claim as to how the “regression model” ties into the determination of the “similarity metrics” and the assigning of the “fuzzy device identifier” for “facilitating device fingerprinting” as recited in the independent claim. The same rejection is made for Claims 12 and 17. Dependent claims are also subsequently rejected.
Additionally, Claim 7 recites the limitation “determining distances between a vector that comprises the numeric values and a plurality of other vectors representing the stored device attributes that are associated with the previous events and the previously created fuzzy device identifiers”. It is unclear in the claim as to how the determined “distances” ties into the determination of the “similarity metrics” and the assigning of the “fuzzy device identifier” for “facilitating device fingerprinting” as recited in the independent claim. The same rejection is made for Claims 13 and 18. Dependent claims are also subsequently rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the "computer-readable medium" could be transitory and therefore would contain elements embodied outside the four statutory categories.
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter. The claims, as defined in the specification, cover potentially both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.
Claims 17-20 are dependent on Claim 16 and are therefore also subsequently rejected.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at independent Claims 1, 11 and 16 we see limitations pertaining to the determination of similarity metrics for a device metrics and the assigning of a device identifier based on the determination in order to fingerprint the device. These limitations, under their broadest reasonable interpretation, are directed towards the “Mental Processes” groupings of abstract ideas. That is, the human mind is capable to making 
This judicial exception is not integrated into a practical application. In particular, the claim(s) only recites the additional element of “processors” for implementing the limitations of the claim(s), However, this additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into
a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processors” as recited in the claim(s) for implementing the limitations of the claim(s) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-11, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schrijen, US 2018/0329962 A1, in view of Benson, US 2018/0107924 A1.

Regarding Claim 1, Schrijen teaches:
determining similarity metrics that indicate a degree of similarity between the device attributes that are associated with the current event and stored device attributes that are associated with previous events and previously created fuzzy device identifiers (paragraphs 88-101: matching criterion based on a distance measure, that is a similarity metric, used to determine similarity between stored device 
determining whether at least one of the similarity metrics compares favorably with a threshold (paragraphs 101, 128: comparison to a matching threshold); 
assigning a fuzzy device identifier for the current event, wherein assigning the fuzzy device identifier for the current event comprises creating a new fuzzy device identifier for the current event if none of the similarity metrics compare favorably with the threshold (paragraphs 92-93: determining that fuzzy identifier does not exist and adding a fuzzy identifier), 
and wherein assigning the fuzzy device identifier for the current event otherwise comprises selecting a previously created fuzzy device identifier whose stored device attributes are most similar to the device attributes that are associated with the current event (paragraphs 89-91, 150: determining the matching/most similar fuzzy identifier that exists in the database); 
and outputting the assigned fuzzy device identifier (paragraph 91: returning the fixed identifier to the device).
Although Schrijen teaches assigning of identifiers to devices that is fingerprinting as pointed out above, Benson more directly shows:
A method for facilitating device fingerprinting, comprising: obtaining device attributes that are associated with a current event (Abstract; paragraphs 10, 17: device fingerprinting based on attributes for a particular device or app instance that is the current event).

The ordinary artisan would have been motivated to modify Schrijen in the manner set forth above for the purposes of accurate identification of a device and/or an instance of a software application executed on a device so as to minimize False Accept Rate and False Reject Rate [Benson: paragraph 10].

Regarding Claim 9, Schrijen further teaches:
The method of claim 1, further comprising: assigning a plurality of fuzzy device identifiers to a plurality of events for which global device identifiers are known (paragraphs 12, 17, 24: assigning the fuzzy identifier); 
And Benson further teaches:
and determining an accuracy metric that indicates accuracy of the assignment of the plurality of fuzzy device identifiers (paragraph 123: accuracy estimate/metric of the predictor function).

Regarding Claim 10, Benson further teaches:
The method of claim 9, wherein determining the accuracy metric comprises assigning a status label to each of the plurality of fuzzy device identifiers based on defined rules, and wherein the defined rules specify that: a status label of accurate is assigned when a first-time fuzzy device identifier is assigned to a first-time global device identifier; a false negative status label is assigned when an already assigned global device identifier is assigned to an unassigned fuzzy device identifier; and a false positive status label is assigned when an already assigned fuzzy device identifier is assigned to an unassigned global device identifier (paragraph 8: false accept rate/false negative and false reject rate/false positive and correct/accurate identifiers. Examiner’s note: Schrijen also teaches this, see for example paragraphs 138-144).

Claims 2-4, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schrijen, US 2018/0329962 A1, in view of Benson, US 2018/0107924 A1, and further in view of Wang, CN 107622198 A.

Regarding Claim 2, with Schrijen and Benson teaching those limitations of the claim as previously pointed out, neither Schrijen nor Benson may have explicitly taught the following:
The method of claim 1, wherein determining the similarity metrics comprises: creating a dataset that comprises results of comparing the device attributes that are associated with the current event and the stored device attributes that are associated with the previous events and the previously created fuzzy device identifiers; and providing the dataset as input to a logistic regression model. (Emphasis added).
However, Wang shows (Abstract: a training array comprising device data/attributes is compared with a pre-stored/previous reference array of device data/attributes which is 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Wang with that of Schrijen and Benson for creating a dataset that comprises results of comparing the device attributes and providing the dataset as input to a logistic regression model. 
The ordinary artisan would have been motivated to modify Schrijen and Benson in the manner set forth above for the purposes of using a device data and operating data and utilizing a logistic regression model to recognize a device fingerprint [Wang: Description p. 6].

Regarding Claim 3, with Schrijen teaching the fuzzy device identifier as previously pointed out, Benson further teaches:
The method of claim 2, wherein: the dataset comprises a plurality of sets of values (paragraphs 84-85: creation of datasets based on device attributes/values); 
each set of values corresponds to a comparison of the device attributes that are associated with the current event and a set of stored device attributes that are associated with a previous event and a previously created fuzzy device identifier (paragraphs 88, 127: comparing attributes with previously collected data/attributes); 
and each value within a particular set of values is generated by comparing a device attribute associated with the current event and a corresponding device attribute in a set of stored device attributes (paragraph 89, 127, 130: comparing a device attribute with previously collected data/attributes). 

Regarding Claim 4, Benson further teaches:
The method of claim 2, wherein the dataset comprises weighted values (paragraph 26: weighting of the attributes).


Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schrijen, US 2018/0329962 A1, in view of Benson, US 2018/0107924 A1, and further in view of Wang, CN 107622198 A, and further in view of Feng, US 2017/0124086 A1.

Regarding Claim 5, with Schrijen, Benson and Wang teaching those limitations of the claim as previously pointed out, neither Schrijen, Benson nor Wang may have explicitly taught the following:
The method of claim 4, wherein the weighted values comprise inverse frequency smoothing values. (Emphasis added).
However, Feng shows (paragraph 48: using inverse frequency smoothing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Feng with that of Schrijen, Benson and Wang for employing inverse frequency smoothing.


Regarding Claim 6, Feng further teaches
The method of claim 5, wherein: the inverse frequency smoothing values that have a first polarity correspond to matching attributes; and the inverse frequency smoothing values that have a second polarity that is opposite the first polarity correspond to pairs of attributes that are not both missing and do not match (paragraphs 66-73: affinity values are interpreted as the polarity values).

Claims 7-8, 13-14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schrijen, US 2018/0329962 A1, in view of Benson, US 2018/0107924 A1, and further in view of Chen, CN 105224600 A.

Regarding Claim 7, Schrijen teaches:
and determining distances between a vector that comprises the numeric values and a plurality of other vectors representing the stored device attributes that are associated with the previous events and the previously created fuzzy device identifies (paragraphs 29, 96: determining distances between the identifiers).
Neither Schrijen nor Benson may have explicitly taught the following:
The method of claim 1, wherein the device attributes that are associated with the current event are represented as character strings, and wherein determining the similarity metrics comprises: transforming the character strings to numeric values using attribute encoding matrices. (Emphasis added).
However, Chen shows (Abstract: sample represented as a character string that is transformed into binary/numeric bit string).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Chen with that of Schrijen and Benson for representing device attributes as character strings and transforming the character strings to numeric values.
The ordinary artisan would have been motivated to modify Schrijen and Benson in the manner set forth above for the purposes of calculating a degree of similarity between different samples [Chen: Description p. 5].

Regarding Claim 8, with Schrijen teaching those limitations of the claim as previously pointed out, Benson further teaches:
The method of claim 7, further comprising training the attribute encoding matrices, wherein training the attribute encoding matrices comprises: creating a training dataset that comprises a plurality of triplets, each triplet comprising an anchor event, a positive event, and a negative event; transforming the plurality of triplets in the training dataset into encoded triplets using the attribute encoding matrices (paragraphs 84-85: training dataset comprising a triplet of attributes and scaling/transforming the values of the attributes); 
providing the encoded triplets as inputs to a cost function; and adjusting the attribute encoding matrices based at least in part on outputs of the cost function (paragraphs 114, 138: using a cost function in optimizing the training/testing dataset).

Claims 11-15 and 16-20 are respectively similar to Claims 1-2 and 7-9 and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
See PTO-892 for the relevant and pertinent prior art relating to this application where for example the NPLs of Ding and Francois teaches, respectively, fingerprinting of mobile devices using incremental clustering and fingerprinting techniques for devices that are supported by isomorphic based distances which are adapted for measuring the similarity between two syntactic trees.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVE MISIR/Primary Examiner, Art Unit 2127